Citation Nr: 0125395	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  94-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with degenerative disc disease (DDD), 
evaluated as 10 percent disabling prior to July 29, 1999.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with DDD, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for left knee 
arthritis, prior to July 29, 1999.

4.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for right knee 
arthritis, prior to July 29, 1999.

6.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for left ankle 
arthritis, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for right ankle 
arthritis, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for left hand 
arthritis, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for right hand 
arthritis, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for postoperative 
right foot disability and arthritis, currently evaluated as 
20 percent disabling.

12.  Entitlement to an increased evaluation for postoperative 
left foot disability and arthritis, currently evaluated as 20 
percent disabling.

13.  Entitlement to a compensable evaluation for residual 
shell fragment wound scars of the right foot, thigh and arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  After the veteran's appeal was certified 
in February 2001, the claims file was transferred to the RO 
in Baltimore, Maryland.

The issue of entitlement to a total rating due to individual 
unemployability due to service-connected disabilities (TDIU) 
was initially included in the veteran's appeal, but this 
benefit was granted in the July 2000 rating decision and the 
veteran did not appeal that determination.  Therefore, the 
issue is no longer before the Board for appellate 
consideration.  

During his March 1995 personal hearing, the veteran raised 
the issue of entitlement to service connection for right 2nd 
hammertoe as secondary to his service-connected foot 
disabilities.  The issues of entitlement to service 
connection for arthritis of the neck and bilateral have also 
have been raised by the veteran and evidence of record.  
These issues are referred to the RO for initial development 
and consideration.  

In correspondence received in April 2001, the veteran 
indicated that he no longer wanted a Travel Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to July 29, 1999, the veteran's lumbar spine 
arthritis was manifested primarily by subjective complaints 
of pain and objective evidence of no more than moderate 
limitation of motion with paravertebral muscle spasm on 
extreme forward bending.

3.  Commencing July 29, 1999, the veteran's arthritis of the 
lumbar spine with DDD was manifested primarily by subjective 
complaints of pain and objective evidence of muscle spasm 
with no more than moderate limitation of motion.

4.  Prior to July 29, 1999, the veteran's left knee arthritis 
was manifested primarily by subjective complaints of pain 
with objective evidence of marked crepitus and full range of 
motion without evidence of pain.

5.  Commencing July 29, 1999, the veteran's left knee 
arthritis was manifested primarily by subjective complaints 
of pain with objective evidence of slight functional 
limitation due to pain during range of motion testing.

6.  Prior to July 29, 1999, the veteran's right knee 
arthritis was manifested primarily by subjective complaints 
of pain with objective evidence of marked crepitus and full 
range of motion without evidence of pain.

7.  Commencing July 29, 1999, the veteran's right knee 
arthritis is manifested primarily by subjective complaints of 
pain with objective evidence of slight functional limitation 
due to pain during range of motion testing.

8.  The veteran's left ankle arthritis is manifested 
primarily by subjective complaints of pain, and objective 
evidence of swelling with no more than moderate limitation of 
motion.

9.  The veteran's right ankle arthritis is manifested 
primarily by subjective complaints of pain, and objective 
evidence of swelling with no more than moderate limitation of 
motion.

10.  The veteran's right hand arthritis is manifested 
primarily by X-ray evidence of mild degenerative changes; 
there is motion in the fingers of the right hand, allowing 
the veteran to form a tight fist with normal grip and 
strength. 

11.  The veteran's left hand arthritis is manifested 
primarily by X-ray evidence of mild degenerative changes; 
there is motion in the fingers of the left hand, allowing the 
veteran to form a tight fist with normal grip and strength.

12.  The veteran's postoperative left foot disability and 
arthritis is manifested primarily by objective evidence of 
painful motion on walking, with tenderness and swelling and 
slight limitation of motion; there is X-ray evidence of 
degenerative changes.  His disability is no more than 
moderately severe.

13.  The veteran's postoperative right foot disability and 
arthritis is manifested primarily by objective evidence of 
painful motion on walking, with tenderness and swelling and 
slight limitation of motion; there is X-ray evidence of 
severe osteoarthritis in the 1st MTP joint.  His disability 
is no more than moderately severe.

14.  There are no functional limitations associated with the 
residual shell fragment wound scars on the veteran's right 
foot, thigh and arm and no evidence that they are poorly 
nourished, ulcerated, tender, or painful.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
arthritis of the lumbar spine prior to July 29, 1999 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5295.  (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the lumbar spine commencing July 29, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295.  (2001).

3.  Prior to July 29, 1999, the criteria for a compensable 
evaluation for left knee arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

4.  Commencing July 29, 1999, the criteria for an evaluation 
in excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

5.  Prior to July 29, 1999, the criteria for a compensable 
evaluation for right knee arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

6.  Commencing July 29, 1999, the criteria for an evaluation 
in excess of 10 percent for right knee arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

7.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2001).

8.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2001).

9.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5216-5227 (2001).

10.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5216-5227 (2001).

11.  The criteria for an evaluation in excess of 20 percent 
for postoperative right foot disability and arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 
(2001).

12.  The criteria for an evaluation in excess of 20 percent 
for postoperative left foot disability and arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 
(2001).

13.  The criteria for a compensable evaluation for residual 
shell fragment wound scars of the right foot, thigh and arm 
have not been met. 38 U.S.C.A. §§  1155, 5107 (West 1991); 38 
C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected disabilities.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial TDIU claim in March 1992, 
the RO provided the veteran with VA compensation and VA 
contract examinations in December 1992, April 1995 and July 
1999, to assess the severity of his service-connected 
disabilities.  In a January 1994 letter, the RO notified the 
veteran that his claim had been denied and informed him of 
the evidence considered in reaching the decision.  The 
veteran was provided the relevant laws and regulations in a 
statement of the case issued in November 1994 and in later 
issued supplemental statements of the case dated in July 1996 
and July 2000.  Furthermore, in correspondence dated in 
August 1999, the RO requested specific evidence from the 
veteran and offered him the opportunity to submit other 
evidence.  As a result, the veteran has been fully informed 
of what additional evidence and information is required with 
regard to his claims.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating his claims.  (See 
Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 
2001)).  In this respect, the Board acknowledges that the 
veteran requested the RO obtain his treatment records from 
Fort Gordon Medical Facility.  After several attempts by the 
RO, that facility responded in correspondence received in 
June 1996, indicating it did not have any of the veteran's 
records which might be secured from Fort MacPherson.  As the 
RO had already obtained the records from Fort MacPherson, no 
further development was taken and the veteran was so advised 
in the supplemental statement of the case issued in July 
1996.  He did not respond.

Factual Background

Available service medical records and service personnel 
records reveal that in January 1966, the veteran sustained 
shell fragment wounds to the right arm, right foot and right 
thigh requiring surgical treatment.  Records describing the 
treatment are unavailable.

A December 1982 rating decision granted service connection 
for postoperative residuals of the 1st metatarsal phalangeal 
(MTP) joint and heel spur for the right and left feet, 
residual shell fragment wound scars of the right foot, thigh 
and arm and degenerative joint disease (DJD) of multiple 
joints was granted the veteran in , based on service medical 
records.  Individual 20 percent ratings were assigned for the 
postoperative residuals of the 1st MTP joint and heel spur of 
the left and right foot, respectively; a 20 percent rating 
was assigned for DJD of multiple joints; and a noncompensable 
rating was assigned for the residual shell fragment wound 
scars of the right foot, thigh and arm.  

In March 1992, the veteran submitted his claim for TDIU.  A 
January 1994 rating decision denied entitlement to TDIU, and 
denied increased evaluations for his postoperative left and 
right foot disabilities , that decision awarded separate 
evaluations for different joints affected by his service-
connected arthritis.  He was awarded separate 10 percent 
evaluations for degenerative arthritis of the left and right 
hands, as well as for degenerative arthritis of the left and 
right ankles and noncompensable evaluations for arthritis of 
both knees.  A July 1996 rating decision granted a separate 
10 percent evaluation for arthritis of the lumbar spine.  
Finally, a July 2000 rating decision awarded separate 10 
percent ratings for left and right knee arthritis and 
increased his evaluation for lumbar spine arthritis with 
degenerative disc disease (DDD) to 20 percent, all effective 
from July 29, 1999.  

Although he was awarded TDIU in the July 2000 rating 
decision, the veteran has perfected his appeal of the issues 
of entitlement to increased evaluations for bilateral 
postoperative residuals of foot surgery, residual shell 
fragment wound scars of the right foot, thigh and arm and 
arthritis of multiple joints (which includes the separate 
ratings for lumbar spine, bilateral knees, ankles and hands).

A December 1992 VA orthopedic examination report included the 
veteran's relevant medical history compatible with a 
diagnosis of DJD in multiple joints.  During the examination 
the veteran had difficulty standing on his heels and toes and 
could only partially squat.  He was unable to walk on the 
inside and outside edges of his feet, but was able to walk 
normally on the balls and heels of his feet and in tandem 
style.  Examination of his feet revealed no obvious 
deformities.  He had postoperative parallel scars over the 
big toe of each foot.  Left ankle dorsiflexion was from 0 to 
9 degrees and plantar flexion from 0 to 35 degrees.  Right 
ankle dorsiflexion was from 0 to 8 degrees and plantar 
flexion from 0 to 30 degrees.  Dorsalis pedis pulse and 
posterior tibial pulses were palpable, symmetrical and 2+.  
Regarding the knees, bilateral knee range of motion was 
considered normal from 0 to 140 degrees.  There was no 
evidence of swelling or effusion.  There was marked knee 
crepitus with motion testing and without evidence of pain on 
pressure.  The patella[e] were nontender and in good 
position.  There was no evidence of quadriceps atrophy or 
circulatory disturbance.  He was able to stand alone on 
either foot.  Examination of both hands revealed evidence of 
slight swelling with Heberden's nodes.  He was able to open 
and extend both hands and could oppose his thumb on each of 
his fingers in both hands and could flex both hands towards 
the palmar surfaces, but lacked about 1-inch of touching the 
palmar surface in both hands.  Examination of the lumbar 
spine revealed no evidence of pain on pressure or muscle 
atrophy, weakness, fasciculation or sensory loss.  Lumbar 
flexion was to 20 degrees, extension to 2 degrees.  Lateral 
flexion and rotation were 10 degrees bilaterally.  Straight 
leg raising was positive at 45 degrees bilaterally.  The 
veteran was wearing a back brace during the examination and a 
walking aid in his right hand.  He walked with a bilateral 
limp.  The diagnoses included status postoperative residual 
left and right first MP joint with healed spurs; joint 
disease in multiple joints including both hands, both feet, 
both ankles, both knees, both hips, lumbosacral and cervical 
spines; and scars of the right hip, thigh, arm and back of 
the neck.

Accompanying December 1992 VA X-ray studies of various joints 
showed degenerative changes in both feet, predominantly in 
the 1st MTP joint and osteophytes in the posterior and 
inferior aspects of the calcanei bilaterally.  X-ray studies 
of the knees indicated minimal narrowing of the bilateral 
medial compartments.  X-ray studies of the cervical spine, 
lumbar spine and bilateral hips showed no abnormalities.

VA treatment records, dating from March 1992 to January 1995, 
reflected the veteran's complaints of degenerative arthritis 
in his back, hands, knees and feet in March 1992.  He also 
complained of polyjoint DJD in January 1993 and was diagnosed 
with polyarthritis.  A January 1994 progress note indicates 
an impression of back and knee pain.  A February 1994 
physical therapy (PT) consultation report shows the veteran's 
complaints of significant low back pain.  He was to be 
followed by the PT service.  A May 1994 medical certificate 
notes that the veteran fell off a ladder, injured his back 
and lacerated his left hand.  

Fort MacPherson Medical Facility treatment records, dating 
from March 1993 to April 1995, indicate the veteran had 
arthritic complaints in December 1993 and requested treatment 
with Voltarin. In December 1994 he complained of left-hand 
pain and edema of two days' duration without trauma.  
Examination revealed tenderness, swelling and redness in the 
dorsal aspect of his left wrist.  The diagnosis was 
pseudogout.  That same month he also complained of back, 
bilateral hip and knee pain; however, X-ray studies of the 
affected joints were negative.  A January 1995 progress note 
indicates an assessment of rule out osteomyelitis and 
arthritis.  A January 1995 X-ray study of the veteran's right 
foot indicated severe osteoarthritis of the 1st MTP joint.  A 
January 1995 treatment record shows an assessment of 2nd 
right hammertoe.  

January and February 1995 treatment records from the Naval 
Medical Clinic indicate that the veteran complained of neck 
and back pain in January.  Treatment records from Frazier Ben 
Todd, Sr., D.P.M, and also dated in January and February 
1995, show the veteran was treated for a left foot heel spur.

During his March 1995 personal hearing, the veteran testified 
that although he had constant chronic pain in both feet, his 
left foot was worse and ached the most.  His right great toe 
caused problems with his right 2nd toe.  He wore orthopedic 
shoes.  He could not walk for long distances or stand for 
more than 15 to 20 minutes because of his disabilities.  He 
was able to stand on his toes, but experienced pain when 
doing so.  He also experienced severe low back pain when 
standing for 15 to 20 minutes.  The veteran wore a back 
brace.  His knees constantly ached and gave out when he 
negotiated stairs or the rungs of a ladder.  He had crepitus 
in his knees and his feet and knees would swell when he 
stayed on them.  He did not have a full grip or use of his 
hands.  He could make a fist and touch his fingers to his 
palms at times, but not on a regular basis.  His hands would 
swell and he described an itchy, burning sensation in them.  
He had been issued a right hand splint for use when his hand 
swelled.  He relieved his hand pain by "popping" the 
joints.  The veteran believed Voltarin was most effective in 
giving him relief of his arthritis.  He last worked in 1991 
and said he quit because he could not take the pain as a 
result of required prolonged standing on the job.  With 
regard to his right foot scar tissue, the veteran described a 
constant tingling sensation that hurt all the time and that 
the area was always tender to touch.  He denied any ulcers, 
sores or lesions on the scar.

In April 1995, the veteran underwent a VA orthopedic 
examination.  He complained of pain in both feet and right 
foot swelling with prolonged standing.  He also complained of 
DJD in his knees, hands and back.  He gave a history of 
having injured his back in 1986.  There were also complaints 
of bilateral sciatic radiation.  Examination revealed full 
pulses in the feet.  The examiner observed a healed irregular 
shrapnel wound in the mid-dorsum of the right foot, just 
posterior to the fibula on the right leg.  There were also 
scars on the right forearm.  Examination of the joints was 
essentially normal.  There was full range of motion in both 
knees and ankles.  Calisthenics were done with ease, although 
the veteran was unable to "quite" touch his toes due to a 
lower back spasm.  Straight leg raising was positive 
bilaterally at 30 degrees.  The diagnoses included probable 
DJD in multiple areas, chronic lower back pain with bilateral 
sciatic radiation and a history of multiple shrapnel wounds.

Treatment records from Dr. Todd to September 1997, reveal 
that in April 1995, the veteran was followed-up for 
onychomycosis and plantar heel spur.  In January 1996 he 
complained of pain in the lateral aspect of his left foot.  
X-ray studies showed an oblique area indicating a possible 
4th metatarsal fracture.  The diagnosis was rule out stress 
fracture of the 4th metatarsal, onychomycosis, and capsulitis 
of the 5th MP joint.  In February 1996, the diagnosis was 
capsulitis, metatarsalgia, and tenosynovitis.  In September 
1997, the veteran complained of painful nails and left heel, 
and hammertoe in the 2nd right toe.  The impression was left 
plantar heel spur syndrome and hammertoe of the 2nd right 
toe.

A July 1999 VA contract examination of the veteran notes his 
complaints of constant pain, weakness, stiffness, swelling, 
inflammation, fatigue and a lack of endurance in his 
bilateral knees, ankles, hands, feet and back.  These 
symptoms were aggravated by walking long distances and 
alleviated by rest, pain medications and hot baths.  He had 
no constitutional symptoms of a joint condition.  He gave a 
history of postoperative arthritis in both feet with malunion 
of the tarsal and metatarsal bones.  He had constant pain in 
both feet whether at rest, standing or walking as well as 
weakness, stiffness, swelling, heat, a lack of endurance and 
fatigue in both feet.  Getting off his feet, taking pain 
medications and taking a hot bath alleviated pain.  He 
further complained of stiffness in both hands, particularly 
in the morning.  Cold weather and use aggravated these 
symptoms; they were alleviated by anti-inflammatory 
medications.  He felt that the arthritis of his hands, back, 
knees and ankles limited his ability to perform normal daily 
activities.  He was unable to vacuum, push a lawnmower, climb 
stairs or garden; he could drive a car, shop and take out 
light trash.  Finally, the veteran complained of constant 
daily pain in his right foot, thigh and arm as residuals of 
shell fragment wounds sustained in service.  

Upon examination, the veteran was able to form tight fists 
with both hands.  His grip and strength were also within 
normal limits in both hands.  There was slight tenderness and 
swelling on palpation of the metacarpophalangeal (MCP) joints 
in both hands.  There was no limitation of motion in either 
hand.  Bilateral wrist dorsiflexion was to 70 degrees, palmar 
flexion to 80 degrees.  Radial deviation was to 20 degrees 
and ulnar deviation was to 45 degrees on both sides.  The 
examiner considered the range of motion to be normal.  X-ray 
studies of the hands indicated mild degenerative changes in 
the left hand and degenerative changes in the right hand 1st 
MCP joint.  The diagnosis was bilateral hand arthritis with 
residual limitation of motion and pain through range of 
motion.  The veteran was able to grasp, push, pull, twist, 
probe, write, touch and express without difficulty.

During the examination, the veteran's gait and posture were 
observed to be normal and there were no signs of abnormal 
weight bearing.  He had no limitations in standing or 
walking.  Examination of the knees indicated no evidence of 
heat, redness or swelling.  There was tenderness on the 
lateral aspect of both knees.  The veteran had difficulty 
squatting and going up two steps.  Bilateral range of motion 
was from 0 to 140 degrees with pain beginning at 140 degrees 
on both sides.  Drawer and McMurray tests were moderately 
abnormal on the right side, and within normal limits on the 
left side.  Examination of the ankles revealed swelling and 
tenderness on both sides of both ankles.  Right ankle 
dorsiflexion was to 18 degrees with pain beginning at 10 
degrees.  Left ankle dorsiflexion was to 18 degrees with pain 
beginning at 15 degrees.  Bilateral plantar flexion was to 40 
degrees on both sides with pain beginning at 35 degrees on 
the right side and beginning at 30 degrees on the left side.  
Pain was noted with movement against resistance in both 
ankles.  X-ray studies of the ankles indicated minimal 
degenerative changes in the left ankle and no abnormalities 
in the right ankle.  X-ray studies of the knees showed mild 
degenerative changes in both knees with effusion evident in 
the right knee.  The diagnoses were established arthritis of 
both ankles and both knees with residual limitation of range 
of motion and pain through range of motion.  

The examination of the lumbar spine indicated painful motion 
on bending, squatting and stooping.  There were mild muscle 
spasms on both sides and tenderness in L4-5 and S1.  Low back 
flexion was to 90 degrees with pain beginning at 50 degrees; 
extension was to 30 degrees with pain beginning at 25 
degrees.  Right lateral flexion was to 40 degrees with pain 
beginning at 35 degrees; left lateral flexion was also to 40 
degrees with pain beginning at 30 degrees.  Bilateral 
rotation was to 35 degrees with pain beginning at 30 degrees 
on the right and 25 degrees on the left.  The examiner noted 
that the veteran's limitation of motion was due to his pain 
and that there was also evidence of fatigue and weakness.  
Neurological examination of the upper and lower extremities 
indicated normal motor function and 5/5 power with intact 
sensation.  Deep tendon reflexes were also within normal 
limits and coordination was assessed as normal.  X-ray 
studies of the lumbar spine revealed disc space narrowing at 
L4-5 with minimal marginal osteophytes.  Additional marginal 
osteophytes were visualized at L3-4 and L5-S1.  Facet 
degenerative change was seen bilaterally at L4-5 and L5-S1.  
The diagnosis was arthritis of the lumbar spine with DDD of 
the lumbosacral spine causing limitation of range of motion 
and pain through the range of motion.

An examination of both feet revealed evidence of flat feet 
with good weight bearing alignment of the Achilles tendon.  
There were signs of painful motion on walking and tenderness 
in the plantar aspect of both feet.  Surgical scars were 
evident on the dorsum of the 1st metatarsal joints of both 
feet.  There was also evidence swelling and tenderness in 
both feet.  Range of motion in the small joints of both feet 
was slightly reduced.  X-ray studies of both feet revealed 
degenerative changes in both feet, predominantly in the 1st 
MTP joint of the right foot and evident prior surgery in both 
feet with prosthesis in place at the 1st MTP joint.  The 
diagnosis was bilateral foot arthritis with degenerative 
changes leading to limitation of range of motion and pain 
through the range of motion.

While examining for right foot, thigh and arm shell fragment 
wound residuals, the July 1999 examiner was unable to find 
any right thigh scar and observed that the right foot and 
right arm residual scars were uncomplicated and without 
residuals. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Multiple joint degenerative arthritis is evaluated according 
to limitation of motion of the affected parts under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

When limitation of motion is noncompensable for a particular 
part, Diagnostic Code 5003 provides for a 10 percent rating 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under Diagnostic Code 5003.  Functional loss must 
be considered and the impact of pain on the disability should 
be clearly explained.  VAOPGCPREC 9-98.


Arthritis of the Lumbar Spine

A.  Prior to July 29, 1999

As noted above, the veteran's arthritis of the lumbar spine 
was evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 prior to July 29, 1999, for 
limitation of motion.  Under Diagnostic Code 5292, slight 
limitation of lumbar spine motion warrants a 10 percent 
evaluation, a 20 percent rating is warranted when limitation 
of motion is moderate.  A 30 percent evaluation is assigned 
when there is severe limitation of lumbar spine motion. 

Diagnostic Code 5295, in evaluating lumbosacral strain, 
provides a 10 percent rating when there is characteristic 
pain on motion.  A 20 percent rating is warranted with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
evaluation is assigned when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, and marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In this case, prior to July 29, 1999, the December 1992 VA 
examination appears to indicate moderately limited lumbar 
forward flexion, lumbar extension, rotation and lateral 
motion.  During the April 1995 VA examination, Range of 
motion of the of the lumbar spine was not recorded; however, 
it was noted that he was able to do calisthenics with ease 
but was unable to "quite" touch his toes due to low back 
spasms.  Contemporaneous treatment records do not show the 
veteran's lumbar spine range of motion or provide objective 
evidence regarding painful motion, fatigability or weakness 
associated with the lumbar spine.  Prior to July 29, 1999, X-
ray studies indicated minimal, if any, abnormalities in the 
lumbar spine.  The Board must base its decision on the 
evidence of record, which, in this case, includes only one 
objective study of the lumbar spine in 1992, and none again 
until 1999.  Accordingly, the Board finds that the disability 
picture more nearly approximates the 20 percent criteria 
under Diagnostic Code 5295, prior to July 29, 1999.  38 
C.F.R. § 4.7.  In reaching this conclusion, the Board 
acknowledges the evidence of moderate limitation of lumbar 
spine motion during the December 1992 VA examination.  
Furthermore; the Board finds the April 1995 VA examination 
report less probative in evaluating the severity of the 
veteran's lumbar back disability prior to July 29, 1999, as 
it lacked objective findings upon which to base a decision.

In considering whether the veteran sustained any additional 
functional loss as a result of his low back disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that neither VA examination report 
indicates that there was any objective evidence of painful 
motion or functional loss due to pain, despite the veteran's 
complaints of pain.  Prior to July 29, 1999, he did not 
complain of weakness, fatigability or incoordination in his 
back and there is no objective evidence of such at the time 
of his December 1992 and April 1995 examinations.  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 20 percent prior to July 29, 1999.  38 C.F.R. §§ 
4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent. However, there 
is no evidence of vertebral fracture, Diagnostic Code 5285, 
or ankylosis, Diagnostic Codes 5286 and 5289.  The April 1995 
examination does note complaints of bilateral sciatic 
radiation and diagnosed chronic low back pain with sciatic 
radiation.  Under Diagnostic Code 5293, an evaluation in 
excess of 20 percent requires pronounced and persistent 
symptoms compatible with sciatic neuropathy.  Prior to July 
29, 1999, there is no such evidence.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).


B.  Commencing July 29, 1999 

Although the veteran complained of constant pain, stiffness, 
swelling, inflammation, weakness and lack of endurance in his 
back at his July 1999 examination, the examiner found lumbar 
flexion to become painful at50 degrees, although the veteran 
was able to flex to 90 degrees.  There was also objective 
evidence of fatigue and weakness, as well as mild muscle 
spasms on both sides and some vertebral tenderness; however, 
the neurological testing was within normal limits.  The 
examiner remarked that limitation of motion was due to pain. 
Compared to the findings in 1992, while there has been 
improvement in range of motion of the lumbar spine, the 
veteran now experiences pain with movement.  However, even 
with consideration of the pain, impairment of the lumbar 
spine cannot be considered more than moderate commencing July 
29, 1999.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292; DeLuca, 8 Vet. App. at 206.  Therefore, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 20 percent commencing July 29, 1999.

Bilateral Knee Arthritis

A.  Prior to July 29, 1999

As noted above, the veteran's bilateral knee arthritis was 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 prior to July 29, 1999, based on 
limitation of motion.  Under Diagnostic Code 5260, limitation 
of flexion of the leg to 60 degrees is rated as 
noncompensably disabling, flexion limited to 45 degrees 
warrants a 10 percent evaluation, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, limitation of extension of the leg to 5 
degrees is rated as noncompensable; to 10 degrees, as 10 
percent disabling; to 15 degrees as 20 percent disabling; to 
20 degrees as 30 percent disabling.  Extension limited to 30 
degrees warrants a 40 percent rating and to 45 degrees, a 50 
percent rating.

A veteran who has arthritis and instability of the knee may 
be rated separately under Code 5003, degenerative arthritis, 
and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  In addition, a separate rating for 
arthritis may be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

The objective evidence of record prior to July 29, 1999, 
indicates that the veteran had full range of motion in both 
knees.  Therefore, he is not entitled to a compensable rating 
under these provisions.  Nor is the veteran entitled to a 
compensable rating under the provisions of Diagnostic Code 
5003 or those of sections 4.40 and 4.45, or DeLuca, as the 
objective evidence fails to confirm any limitation of motion.  
In this respect, the December 1992 VA examiner found no 
evidence of swelling, effusion or painful motion.  Although 
there was evidence of crepitus, it was noted to be without 
pain on pressure.  Likewise, there was no evidence of 
quadriceps atrophy.  The April 1995 VA examiner found the 
knees to be essentially normal.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Finally, there are no 
complaints of left or right knee instability or objective 
evidence of such prior to July 29, 1999.  VAOPGCPREC 23-97.  
Therefore, the Board must conclude that the veteran's 
bilateral knee disability picture prior to July 29, 1999, did 
not more closely resemble the criteria for compensable 
evaluations.

B.  Commencing July 29, 1999

While the veteran complained of constant pain, stiffness, 
swelling, inflammation, weakness and lack of endurance in 
both his knees at his July 1999 examination.  However, the 
examiner found no evidence of heat, redness or swelling.  
There was evidence of tenderness on the lateral aspect of 
both knees and the veteran had demonstrable difficulty 
squatting and going up two stairs; however, there was also 
full range of motion in both knees with pain evident only at 
the very end of the range of motion testing.  The veteran's 
limitation of motion due to his pain, cannot be considered 
more than slight commencing July 29, 1999.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260; DeLuca, 8 
Vet. App. at 206.  Moreover, there are no complaints or 
findings consistent with joint instability in either knee.  
VAOPGCPREC 23-97.  Therefore, the Board does not conclude 
that the veteran's disability picture more closely resembles 
the severity required for ratings greater than 10 percent for 
each knee disability commencing July 29, 1999.

Bilateral Ankle Arthritis

Arthritis of both the veteran's left and right ankles is 
currently evaluated under the provisions of Diagnostic Code 
5271.  Under Diagnostic Code 5271, a 10 percent rating is 
assigned where there is moderate limitation of motion.  A 20 
percent rating is warranted for marked limitation of motion.

There are other diagnostic codes for evaluating the veteran's 
bilateral ankle arthritis that provide ratings greater than 
10 percent.  However, there is no evidence of ankylosis of 
either ankle, Diagnostic Code 5270; or ankylosis of the 
subastragalar or tarsal joint, Diagnostic Code 5272; or 
malunion of os calcis, Diagnostic Code 5273; or 
astragalectomy, Diagnostic Code 5274; or of malunion of the 
tibia and fibula, Diagnostic Code 5262.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993).

In this case, the veteran's left and right ankle dorsiflexion 
has been measured at 9 and 8 degrees, respectively, during 
the December 1992 VA examination and at 18 degrees, 
bilaterally, during the July 1999 VA examination, with pain 
beginning at 10 degrees in the right ankle and at 15 degrees 
in the left ankle.  Plantar flexion was measured at 35 
degrees and 30 degrees, for left and right ankles 
respectively during the December 1992 examination.  During 
the July 1999 examination, plantar flexion was to 40 degrees 
bilaterally with pain beginning at 35 degrees on the right 
side and beginning at 30 degrees on the left side.  Thus, the 
bilateral ankle arthritis is more representative of moderate 
limitation of motion rather than marked.  Considering the 
onset of painful motion, his ankle dorsiflexion and plantar 
flexion are no more than moderately limiting.  Therefore, the 
Board must conclude that the veteran's bilateral ankle 
disability picture does not more closely resemble the 
criteria for individual evaluations in excess of 10 percent.

There is no medical evidence of fatigability or 
incoordination in either ankle.  Swelling and tenderness were 
noted in both ankles during the July 1999 VA examination.  
However, no deformity, atrophy, weakness or fatigability has 
been documented.  Moreover, the July 1999 VA examiner noted 
that the veteran had no signs of abnormal weight bearing or 
limitations in standing or walking.  Therefore, with 
consideration of all pertinent disability factors, including 
weakness, incoordination, fatigability and pain on use or 
during flare-ups, the Board must nevertheless conclude that 
the current complaints of pain, stiffness, swelling, 
inflammation, fatigability, and lack of endurance, with 
limitation of motion are contemplated in his current 10 
percent ratings. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.  Accordingly, evaluations in excess of 10 percent for 
arthritis in the left and right ankles are not warranted.

Arthritis of the Bilateral Hands

The veteran is assigned separate 10 percent evaluations for 
arthritis of both hands.

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the rating 
for Diagnostic Codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within two inches (5.1 cms) of the transverse fold of the 
palm; limitation of motion of less than one inch (2.5 cms) in 
either direction is not considered disabling.  

When examined for his arthritis, in July 1999, the veteran 
complained of constant pain, stiffness, swelling and 
inflammation in his hands.  Although there was evidence of 
slight tenderness and swelling of the MCP joints, the veteran 
could form tight fists with both hands and did not have 
diminished strength or grip.  Moreover, the December 1992 
examiner found that the veteran could oppose his thumb to 
each finger and came within one inch of touching all his 
fingers to the palmar surface in both hands.  Since he has 
been able to get the tips of his fingers on both hands to 
within one cm of the transverse folds of the palms, he is not 
entitled to higher evaluations under the provisions of 
Diagnostic Codes 5216-5227.  Therefore, without evidence of 
significant loss of motion of either hand, an evaluation in 
excess of 10 percent for arthritis of either hand is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In considering whether there is any additional functional 
loss due to painful or weakened movement, excess 
fatigability, incoordination, swelling, deformity or atrophy 
of disuse, the Board again acknowledges that the veteran has 
tenderness and swelling in the joints of his hands, as well 
as evidence of painful motion; however, the July 1999 
examiner noted that he was able to grasp, push, pull, twist , 
probe, write, touch and express with both hands, without 
difficulty.  Therefore, the Board finds that the veteran's 
functional loss due to painful motion, swelling and 
tenderness, is adequately contemplated in the current 10 
percent ratings.  38 C.F.R. §§ 4.40 and 4.45. DeLuca v. 
Brown, 8 Vet. App. at 206 (1995)

Bilateral Foot Disabilities

The veteran's bilateral foot disabilities are currently 
evaluated with separate 20 percent ratings under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Diagnostic Code 5283 provides a 20 percent rating for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.

Under Diagnostic Code 5284, a  20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  

The evidence does not support a rating in excess of 20 
percent under Diagnostic Code 5283 for either foot.  Although 
the most recent X-ray evidence indicates severe 
osteoarthritis in the right 1st MTP with a prosthesis in 
place and degenerative changes in the left foot, it does not 
show malunion of or nonunion of the tarsal or metatarsal 
bones.  

A rating in excess of 20 percent for the right and left foot 
disabilities is not warranted under Diagnostic Code 5284 
because more than moderately severe foot injury is not shown.  
Although the veteran complains of constant pain, and there is 
objective evidence of painful motion on walking with 
tenderness and swelling in both feet, the July 1999 examiner 
noted that there was good weight bearing alignment and that 
the range of motion was only slightly reduced.  Moreover, the 
examiner found that the veteran had no limitations in 
standing or walking.  Therefore, the Board finds that the 
bilateral foot disabilities do not involve more than 
moderately severe foot injuries.  38 C.F.R. § 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, evaluations 
in excess of 20 percent are not warranted.

Residuals of Shell Fragment Wound Scars of the Right Foot, 
Thigh and Arm

The veteran's residuals of shell fragment wound scars of the 
right foot, thigh and arm are currently evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under Diagnostic Code 7805, 
scars are evaluated according to limitation of function of 
the affected parts.

A maximum 10 percent rating is also available under 
Diagnostic Code 7803 for scars that are superficial, poorly 
nourished, with repeated ulcerations, or under Diagnostic 
Code 7804 for scars that are superficial and tender and 
painful on objective demonstration.

The Board notes that shell fragment wounds, depending on the 
injury incurred, may be rated under various Diagnostic Codes.  
However, in this case, there is no evidence of muscle or bony 
injury or residuals other than scarring.  As there is no 
evidence to suggest that the scars from the shell fragment 
wounds are poorly nourished or have repeated ulcerations, or 
cause some limitation of right foot, thigh or arm function, 
the Board finds that the veteran's disability is most 
appropriately evaluated under Diagnostic Code 7805.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  The Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's residual 
shell fragment wound scars of the right foot, thigh and arm.  
The Board has carefully reviewed the entire record in this 
case; however, there is no objective evidence of any 
disability associated with the residual scars or that 
corroborates the veteran's complaints of scar tenderness and 
pain.  38 U.S.C.A. § 5107.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent evaluation for 
arthritis of the lumbar spine is granted prior to July 29, 
1999.

Commencing July 29, 1999, an evaluation in excess of 20 
percent for arthritis of the lumbar spine is denied.

Prior to July 29, 1999, a compensable evaluation for 
arthritis of either the left or right knee is denied.

Commencing July 29, 1999, an evaluation in excess of 10 
percent for arthritis of either the left or right knee is 
denied.

An evaluation in excess of 10 percent for arthritis of either 
the left or right ankle is denied.

An evaluation in excess of 10 percent for arthritis of either 
the left or right hand is denied.

An evaluation in excess of 20 percent for postoperative right 
or left foot disability is denied.

A compensable evaluation for residual shell fragment wound 
scars of the right foot, thigh and arm is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

